Title: From George Washington to James Duane, 11–12 January 1779
From: Washington, George
To: Duane, James


  
    Sir:
    Philadelphia 11[–12]th Jany 1779.
  
I have perused the letter which you did me the honor to write—containing several subjects of consideration refered by Congress to the Committee of conference—and on which you desire my opinion.
As I am not yet furnished with sufficient data relative to the first head—it will be necessary to defer touching it—until I can by means of the board of war inform myself more fully of the object of the expedition—the orders or instructions given to General McIntosh, and some other fundamental points.
I pass therefore to that which regards the Commissary of Prisoners—His Letter to Congress evidently proves the necessity of prescribing a proper line of conduct to him—which in my opinion will be sufficiently pointed out in the following instructions—vizt. To reside at the Head Quarters of the Army To make no Exchanges but such as are directed by the Congress, the board of War or the Commander in chief—(the directions of the two former to pass through the hands of the latter.) and whenever he has occasion to send a Flag into the Enemys Lines with Provision for prisoners, or on any other business—to make application to the Commander in chief—who will judge of the cause, and the propriety in point of time.
The exclusive privilege which Mr Beatty seems to require of regulating the intercourse by Flag—both with regard to the object and the time of sending them, astonishes me—it would give him powers which no Commissary of Prisoners has ever yet been vested with—they might be dangerous—and certainly are unnecessary—as the Commissary can have no business in the course of his Office with which the Commander in chief ought to be unacquainted.
  In order to preserve harmony and correspondence in the System of the Army—there must be a controuling power to which the several Departments are to refer—if any department is suffered to act independently of the Officer commanding—collision of orders and confusion in affairs will be the inevitable consequence—this induces 
    
    
    
    me to repeat that all orders from Congress or the board of War to any department or Officer should be communicated thro the Commander in chief—or in the case of a separate Command—thro’ the Commandant.
It was absolutely necessary that the open and free intercourse with New York which I found prevailing on my arrival at Elizabeth Town—the 1st December—should be restrained—and I gave positive orders to General Maxwell to suffer no persons to pass unless they had previously obtained permission from the Governors of the respective States, or myself—and I requested Governors Livingston and Reed to fix on the 1st day of every month for this purpose, to which they readily acceded.
12th. Since writing as above I have endeavoured to gain every information relative to the Western Expedition—but have not been able to arrive at such a knowlege of the State of Affairs in that quarter—and the present views of the Commanding Officer as are essential to founding an explicit opinion.
The object of the expedition was to give peace and security to our frontiers by expelling the Indians and destroying their principal point of Support—In prosecuting a Plan for this purpose, much expence has already been incurred—and the end is not yet obtained—neither is it in my power to determine from any thing that has been communicated to me, in what train the operations are—But it appears to me that previous to renouncing the expedition, the Commanding Officer should be consulted—and that a sudden Abandonment of the Undertaking would occasion not only the sinking of the whole expence without reaping any benefit—but likewise on the other hand, give confidence to our enemies—and expose us to more frequent and destructive inroads.
By General McIntosh’s Letters to the Board of War &c.—it appears evidently that he has been disappointed in his expectation of men, provision and Stores—His orders seem to have been precise, his anxiety great—and tho he may not have advanced agreeably to his own expectation and the views of Congress—yet as a certain progress has been made—as the causes which gave rise to the expedition still exist—and Security to our Frontiers is not to be obtained by a defensive Plan—my Sentiments with respect to his future conduct from the light in which I view the matter, are these:
  That General McIntosh should (if he has not already done so) decide finally whether with his present force, provision, stores, prospect of supplies and means of transportation—he can advance to Detroit—and whether the advantages or disadvantages of a Winter Expedition preponderate—If these should be determined in the affirmative—his plan should be prosecuted with vigour—if in the 
    
    
    
    negative—the Militia should be discharged—every useless mouth dismissed—and the Winter spent in forming Magazines—building batteaux, or such Canoes as can be transported into Lake Erie, by way of Scioto or le boeuf—and will serve to coast it in, when there—a time and place should be appointed for rendezvous in the spring, of such farther force, as shall be judged necessary for the operations of the Campaign—effectual measures to be taken in the mean time, to secure such force—I do not conceive that more pointed directions than these, can be given at this time—unless General McIntosh’s Situation and Views were better understood.
My Ideas of contending with the Indians have been uniformly the same—and I am clear in opinion—that the most oeconomical (tho’ this may also be attended with great expence) as well as the most effectual mode of opposing them—where they can make incursions upon us—is to carry the war into their own Country—For supported on the one hand by the british, and enriching themselves with the spoils of our people—they have every thing to gain and nothing to lose—while we act on the defensive—whereas the direct reverse would be the consequence of an offensive war on our part.
The Western Expedition upon the present Plan, stands unconnected with any other—consequently General McIntosh looked only to one object, and doubtless pursued the Route which in his judgement led most easily to it—but considering that his operations and those to the Northward might have a correspondence—if his are delayed ’till the Spring—they might be varied so as to answer his object as well if not better—and they would at the same time favor the other expedition.
The Establishing Posts of Communication which the General has done for the Security of his convoys—and Army in case of accident—is a proceeding grounded on military practice and Experience—these works do not appear to have occasioned any additional expence. I have the honor to be with great respect Sir Your most obedt Servt

  Go: Washington

